In The

                                  Court of Appeals
                        Ninth District of Texas at Beaumont
                                _________________

                               NO. 09-14-00424-CR
                               _________________

                   SAMANTHA MEAGAN PACIGA, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                 On Appeal from the County Court at Law No. 2
                            Jefferson County, Texas
                            Trial Cause No. 300816
__________________________________________________________________

                           MEMORANDUM OPINION

         Appellant Samantha Meagan Paciga appeals her conviction for the offense

of driving while intoxicated. In one issue, Paciga argues that the trial court erred in

denying her motion for an instructed verdict because the evidence presented at trial

was insufficient to support her conviction. We affirm the judgment of the trial

court.




                                          1
                               I.     The Evidence

      On August 28, 2013, at approximately 11:00 p.m., an officer with the

Beaumont Police Department responded to a radio dispatch concerning a

suspicious vehicle near the intersection of Seventh Street and the I-10 service road

in Beaumont, Texas. When the officer arrived at that location, he observed a blue

Toyota Corolla that had left the service road and come to rest in a grassy area next

to a chain link fence, which separated the service road from a railroad yard.

According to the officer, the Toyota was located only a few feet from the fence,

and a portion of the fence appeared to have “just been knocked over.” A woman,

whom the officer later identified as Paciga, was sitting a few feet away from the

Toyota. No one else was in the vicinity of the vehicle except for a railroad

employee who had made the initial call to the police, and the officer testified that

he had no reason to believe that the railroad employee had been involved in the

accident in any way. No one else appeared at the scene claiming the vehicle.

      At the scene, the officer approached Paciga and spoke with her. According

to the officer, Paciga stated that she had just left Club Heat and was heading home

to her residence in Groves, Texas. The officer testified that Club Heat is a local

night club, which is located on the service road of I-10 and is less than a mile from

the location of the accident. While speaking to Paciga, the officer noticed that

                                         2
Paciga appeared to be intoxicated: her speech was slow and slurred; she was

unsteady on her feet; her eyes were red and glassy; and she had an odor of an

alcoholic beverage emitting from her person. He also observed that Paciga had a

set of car keys in her hand. The officer testified that the keys were the “keys to the

vehicle[,]”although he acknowledged that he did not personally check to see

whether the keys actually started the Toyota.

      The officer checked the registration of the Toyota and discovered that the

vehicle was registered to two individuals named Jonathan House and Daniel House

at an address in Groves, Texas. He testified that although Paciga’s name was not

listed on the vehicle registration, the address on the registration matched the

address on Paciga’s driver’s license.

      The officer testified that given the fact that the Toyota was located “in a

grassy area adjacent to a fence that appeared to [have been] knocked over recently”

and that the grassy area was next to the service road, it was his opinion that the

Toyota would have had to have traveled down that road or the highway in order to

have made contact with the fence. Based on this conclusion, and due to Paciga’s

apparent intoxication, the officer requested assistance from another patrol unit, and

a second officer arrived at the scene a short time later. The second officer took



                                          3
over the potential DWI investigation, while the initial officer continued the

investigation of the vehicle accident.

      The second officer testified that on August 28, 2013, he was assigned to the

Beaumont Police Department’s DWI Select Traffic Enforcement Program. As a

member of that task force, he was trained to identify signs of intoxication, was

certified in the administration of field sobriety tests, and had performed such

testing on many occasions. At approximately 11:15 p.m. on the night in question,

he was dispatched to a location on the I-10 service road in reference to a car wreck.

He explained that in that location, the service road intersects with Seventh Street.

At or shortly after Seventh Street, the service road turns under the freeway,

allowing vehicles to turn around and go back in the opposite direction. When the

second officer arrived at the scene, he observed a blue Toyota Corolla that

appeared to have left the roadway near the turn-around on the service road. The

Toyota was “[l]ocated near the railroad tracks and sitting on a portion of the chain

link fence it had crashed through.” A white female was sitting next to the Toyota.

At trial, the second officer identified Paciga in the courtroom as the female he

observed sitting by the Toyota. He testified that no one else was in the vicinity of

the accident, aside from other law enforcement officers and a civilian “ride[-

]along” who was riding in his patrol car that night.

                                          4
      When the second officer made contact with Paciga, she was still sitting on

the ground next to the vehicle. She appeared disoriented and was unable to stand

up without assistance. He had Paciga walk with him to the front of his patrol car so

that their discussion would be recorded by his in-car camera. While Paciga was

walking to the front of the patrol car, she fell and required assistance standing up.

As the second officer spoke to Paciga, he observed that her eyes were red and

glassy, she had a slow reaction time when answering questions and performing

tasks, her speech was slurred, and she was unable to answer simple questions or

follow basic instructions. In addition, he noticed that she had a strong odor of an

alcoholic beverage coming from her breath and person. Based on these

observations, the officer concluded that Paciga was likely intoxicated.

      The second officer stated that he asked Paciga to produce her driver’s

license. She had difficulty performing this task, but ultimately handed him her

license. He asked Paciga where she had been coming from that night, and she told

him that she “was coming from the city of Groves.” He then asked her where she

was going, and she stated that she was “going to Groves.” The second officer then

asked, “[Y]ou’re coming from Groves, going to Groves[?]” and, according to the

officer, Paciga responded, “Lowes to Winnie.” During this conversation, the

second officer noticed that Paciga was holding a set of car keys in her hand. He

                                         5
later took the car keys from Paciga and gave them to the first officer. The second

officer testified that although he did not personally check to see if the keys were

would start the Toyota, the tow truck driver who arrived at the scene verified that

they would.

      Based on the fact that the Toyota “crashed through” a fence adjacent to the

service road, the second officer testified that it was his opinion that the Toyota

would have had to have traveled down that road or the highway in order to hit the

chain link fence. He also testified that given the circumstances surrounding the

crash, including the fact that Paciga was the only person at the scene of the

accident when the police arrived and that she had a set of car keys in her hand, it

was his opinion that Paciga had been driving the vehicle at the time it crashed.

      After speaking to Paciga, the second officer handcuffed her and placed her

in the back seat of his patrol unit so that he could transport her to an area with a

level surface to perform the standardized field sobriety tests. After Paciga was

placed in the back seat of the patrol unit, Paciga slipped her handcuffs in front of

her and began kicking the windows of the patrol unit. Shortly thereafter, the second

officer transported Paciga to a nearby parking lot where he administered three

standardized field sobriety tests to Paciga: (1) the horizontal gaze nystagmus test;

(2) the walk-and-turn test; and (3) the one-leg-stand test. The second officer

                                          6
testified that Paciga exhibited six out of six possible clues of intoxication on the

horizontal gaze nystagmus test, six out of eight possible clues of intoxication on

the walk-and-turn test, and three out of four possible clues of intoxication on the

one-leg-stand test. Based on those results, he concluded that Paciga “had lost the

normal use of her mental and physical faculties” due to intoxication from the

consumption of alcohol and placed her under arrest for DWI. Thereafter, the

second officer requested a sample of Paciga’s breath, but she refused to give one.

      At trial, the State introduced a copy of a video that was recorded by a

camera mounted on the dashboard of the second officer’s patrol unit on the night

of the accident. The video was admitted into evidence and played for the jury. The

video largely corroborates the second officer’s testimony. The video shows that the

second officer arrived at the scene of the accident at 11:17 p.m. The first

responding officer was already present at the scene when the second officer

arrived. In the video, Paciga can be seen walking from the location of the Toyota to

the front of the second officer’s patrol car with a set of car keys in her hand. As she

is walking, Paciga falls and has to take off her shoes to stand up again. Once in

front of the patrol car, the second officer asks Paciga, “Where are you coming from

tonight?” and Paciga responds, “Groves.” The second officer then asks, “Where

are you headed to?” and Paciga again states, “Groves.” He asks, “You came from

                                          7
Groves and you’re headed to Groves?” and Paciga states, “Yes.” The second

officer then asks Paciga where she thinks she is, and Paciga responds, “Close to

Winnie.” The second officer asks Paciga if she has had anything to drink that

night, and Paciga nods and appears to respond affirmatively. Approximately ten

minutes later, he takes Paciga to a nearby parking lot, where he administers three

standardized field sobriety tests to Paciga. At the conclusion of the third test, the

second officer places Paciga under arrest for DWI.

      The State also introduced a copy of a second video that was recorded by a

camera mounted in the back seat of the second officer’s patrol car on the night in

question. The video was admitted into evidence and played for the jury. The video

shows Paciga’s movements in the back seat of the patrol unit both before and after

her arrest. In the video, Paciga can be seen getting into the back seat of the patrol

car immediately following her arrest. Once in the back seat, Paciga asks, “Is my

sister’s car going to be left here?” The second officer responds that the vehicle is

going to be towed to a safe location. Paciga then says, “Am I going to have to pay

for towing? . . . . I just want – seriously, I would rather it just be here. . . . I can’t

pay for that.” The officer then explains that they cannot leave the vehicle at the

scene because she crashed into a fence on railroad property.



                                            8
      In addition, the State introduced a copy of the notice of suspension of

Paciga’s driver’s license (a DIC-25 form), and the notice was admitted into

evidence. In the bottom, right-hand corner of the notice, there is a photocopy of the

front of a driver’s license. The second officer testified that the driver’s license

depicted in the notice is the driver’s license that Paciga presented to him on the

night of the accident. The address on the driver’s license is the same address that

was listed on the vehicle registration for the Toyota. However, the driver’s license

also states that it expired on “01-08-08[,]” over five years before the accident in

question occurred. At trial, Paciga’s attorney introduced a photocopy of a second

driver’s license, which was admitted into evidence. Similar to the driver’s license

in the notice of suspension, the second driver’s license states that it is issued to

Paciga and bears the same driver’s license number as the license in the notice of

suspension. However, the second driver’s license indicates that it was issued on

“06/04/2012” and expires on “01/08/2015[.]” It lists a different address for Paciga

in Groves, Texas. On cross-examination, the second officer was shown the

photocopy of the second driver’s license, after which he acknowledged that Paciga

presented him with an expired driver’s license on the night of the accident.

However, he stated that he nevertheless considered the expired license to be a valid

form of identification and that when he ran the license through dispatch on the

                                         9
night of the accident, he was told that Paciga did in fact have a valid driver’s

license that expired in 2015.

      At the close of the State’s case-in-chief, Paciga moved for an instructed

verdict of acquittal. In support of the motion, Paciga argued that there was no

evidence that Paciga operated a motor vehicle. In addition, and alternatively, she

argued that the only evidence tending to prove that Paciga operated a motor vehicle

were Paciga’s own statements to the police officers and that a defendant’s

extrajudicial admissions, without more, are insufficient to prove the corpus delicti

of the offense of DWI. After hearing argument from both sides, the trial court

denied Paciga’s motion.

      Paciga did not testify at trial or call any witnesses to testify on her behalf,

and after closing arguments, the jury found Paciga guilty of driving while

intoxicated. The trial court sentenced Paciga to ninety days in jail, but suspended

her sentence and placed her on one year of probation. The trial court also assessed

a fine of $300. This appeal followed.

                          II.   Sufficiency of the Evidence

      In her sole issue, Paciga argues that the trial court erred in denying her

motion for an instructed verdict of acquittal because the evidence is insufficient to

support her conviction for driving while intoxicated. Specifically, Paciga contends

                                         10
that “[t]he evidence does not show beyond a reasonable doubt that [she] was

driving a motor vehicle while intoxicated.” 1 She also argues that her extrajudicial

admissions at the scene “fail[] to establish the corpus delicti to support a DWI

conviction.”

      “A motion for instructed verdict is essentially a trial level challenge to the

sufficiency of the evidence.” Smith v. State, No. PD-1615-14, 2016 WL 3193479,

*4 (Tex. Crim. App. June 8, 2016). We therefore treat an issue complaining about

a trial court’s failure to grant a motion for an instructed verdict as a challenge to

the legal sufficiency of the evidence. See Williams v. State, 937 S.W.2d 479, 482

(Tex. Crim. App. 1996); Gloede v. State, 328 S.W.3d 668, 674 (Tex. App.—

      1
         Paciga’s motion for an instructed verdict challenged the sufficiency of the
evidence showing that Paciga operated a motor vehicle, and asserted that the State
failed to satisfy the corpus delicti rule with respect to the element of operation of a
motor vehicle. The motion did not challenge the sufficiency of the evidence
showing that Paciga was intoxicated at the time she operated the motor vehicle.
Nevertheless, Paciga argues in her brief on appeal that “[t]he evidence does not
show beyond a reasonable doubt that Appellant was driving a motor vehicle while
intoxicated.” Because a legal sufficiency point may be raised for the first time on
appeal, and because we are required to construe the arguments in Paciga’s brief
liberally, we will treat Paciga’s appellate issue as challenging the sufficiency of the
evidence to support both: (1) that Paciga operated a motor vehicle, and (2) that
Paciga was intoxicated at the time she drove. See Tex. R. App. P. 38.9; Moff v.
State, 131 S.W.3d 485, 488 (Tex. Crim. App. 2004) (“If a defendant challenges the
legal sufficiency of the evidence to support his conviction on direct appeal, the
appellate court always has a duty to address that issue, regardless of whether it was
raised in the trial court.”).

                                          11
Beaumont 2010, no pet.). We review the sufficiency of the evidence to support a

conviction under the standard set forth in Jackson v. Virginia, 443 U.S. 307, 319

(1979). See Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Under

that standard, we view all of the evidence in the light most favorable to the verdict

and determine, based on that evidence and any reasonable inferences therefrom,

whether any rational factfinder could have found the essential elements of the

offense beyond a reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex.

Crim. App. 2013) (citing Jackson, 443 U.S. at 318-19).The jury is the sole judge of

the credibility and weight to be attached to the testimony of the witnesses. Id. In

this role, the jury may choose to believe all, some, or none of the testimony

presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim.

App. 1991). Further, the jury is permitted to draw multiple reasonable inferences

from facts as long as each is supported by the evidence presented at trial. Temple,
390 S.W.3d at 360. When the record supports conflicting inferences, we presume

that the jury resolved those conflicts in favor of the verdict and therefore defer to

that determination. Id.

      In reviewing the sufficiency of the evidence, we consider all of the evidence

in the record, regardless of whether it was properly admitted. Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). Direct and circumstantial evidence are

                                         12
equally probative of an actor’s guilt, and “‘circumstantial evidence alone can be

sufficient to establish guilt.’” Temple, 390 S.W.3d at 359 (quoting Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). In a circumstantial evidence case, each

fact need not point directly and independently to the guilt of the defendant so long

as the combined and cumulative force of all the incriminating circumstances

warrants the conclusion that the defendant is guilty. Id. (quoting Johnson v. State,

871 S.W.2d 183, 186 (Tex. Crim. App. 1993)); Hooper, 214 S.W.3d at 13. “After

giving proper deference to the factfinder’s role, we will uphold the verdict unless a

rational factfinder must have had reasonable doubt as to any essential element.”

Laster v. State, 275 S.W.3d 512, 518 (Tex. Crim. App. 2009).

      A person commits the offense of driving while intoxicated “if the person is

intoxicated while operating a motor vehicle in a public place.” Tex. Penal Code

Ann. § 49.04(a) (West Supp. 2016). The term “operating,” as used in section

49.04(a) of the Penal Code, is not defined. See id. § 49.01 (West 2011); § 49.04;

Kirsch v. State, 357 S.W.3d 645, 650 (Tex. Crim. App. 2012). However, the Court

of Criminal Appeals has instructed that, for purposes of reviewing the sufficiency

of the evidence for a DWI conviction, a defendant “operates” a vehicle when the

totality of the circumstances demonstrates that the defendant took action to affect

the functioning of the vehicle in a manner that would enable the vehicle’s use.

                                         13
Denton v. State, 911 S.W.2d 388, 390 (Tex. Crim. App. 1995). Whether a person

was operating a motor vehicle is a question of fact for the factfinder. Kirsch, 357
S.W.3d at 652.

      The Penal Code defines “intoxicated” as “not having the normal use of

mental or physical faculties by reason of the introduction of alcohol, a controlled

substance, a drug, a dangerous drug, a combination of two or more of those

substances, or any other substance into the body[.]” Tex. Penal Code Ann. §

49.01(2)(A). The State is not required to establish the exact time that the defendant

was operating the vehicle to prove that she was driving while intoxicated. See

Kuciemba v. State, 310 S.W.3d 460, 462-63 (Tex. Crim. App. 2010); Weems v.

State, 328 S.W.3d 172, 177 (Tex. App.—Eastland 2010, no pet.). The State,

however, must show a “temporal link” between the defendant’s intoxication and

her operation of a motor vehicle—in other words, there must be proof from which

the factfinder can conclude that, at the time of the driving in question, the

defendant was intoxicated. Kuciemba, 310 S.W.3d at 462; McCann v. State, 433
S.W.3d 642, 649 (Tex. App.—Houston [1st Dist.] 2014, no pet.). Such a finding

can be supported solely by circumstantial evidence. Kuciemba, 310 S.W.3d at 462.




                                         14
A.    Corroboration of Paciga’s Extrajudicial Statements

      We first address Paciga’s argument that her extrajudicial admissions “fail[]

to establish the corpus delicti to support a DWI conviction.” We interpret Paciga’s

argument as asserting that the State failed to corroborate her extrajudicial

admissions to law enforcement officers on the night of her arrest and that her

admissions cannot therefore be used in establishing the corpus delicti of the

offense.

      Under the corpus delicti doctrine, a defendant’s extrajudicial confession

does not constitute legally sufficient evidence of guilt unless the confession is

corroborated by independent evidence tending to establish the corpus delicti of the

offense. Miller v. State, 457 S.W.3d 919, 924 (Tex. Crim. App. 2015); Fisher v.

State, 851 S.W.2d 298, 302 (Tex. Crim. App. 1993). To satisfy this rule, there must

be “evidence independent of a defendant’s extrajudicial confession show[ing] that

the ‘essential nature’ of the charged crime was committed by someone.” Hacker v.

State, 389 S.W.3d 860, 866 (Tex. Crim. App. 2013). The other evidence need not

be sufficient by itself to prove the offense; rather, “‘all that is required is that there

be some evidence which renders the commission of the offense more probable than

it would be without the evidence.’” Rocha v. State, 16 S.W.3d 1, 4 (Tex. Crim.

App. 2000) (quoting Williams v. State, 958 S.W.2d 186, 190 (Tex. Crim. App.

                                           15
1997)). The rule is satisfied “if some evidence exists outside of the [extrajudicial]

confession which, considered alone or in connection with the confession, shows

that the crime actually occurred.” Salazar v. State, 86 S.W.3d 640, 645 (Tex. Crim.

App. 2002); see also Turner v. State, 877 S.W.2d 513, 515 (Tex. App.—Fort

Worth 1994, no pet.) (“If there is some evidence corroborating the admission, the

admission may be used to aid in the establishment of the [corpus delicti].”).

      The corpus delicti of any offense consists of the fact that the offense in

question has been committed by someone. Fisher, 851 S.W.2d at 303. The

perpetrator’s identity is not part of the corpus delicti and need not be corroborated

by independent evidence. Chambers v. State, 866 S.W.2d 9, 15 (Tex. Crim. App.

1993); Gribble v. State, 808 S.W.2d 65, 70 (Tex. Crim. App. 1990). The corpus

delicti of driving while intoxicated is that someone (1) operated a motor vehicle (2)

in a public place (3) while intoxicated. See Tex. Penal Code Ann. § 49.04(a);

Layland v. State, 144 S.W.3d 647, 651 (Tex. App.—Beaumont 2004, no pet.).

      In the present case, the State presented evidence that at the scene Paciga

stated that she had just left Club Heat and was heading home to her residence in

Groves, Texas. This extrajudicial admission, to the extent it goes to show the




                                         16
operation of a motor vehicle or that the accident had recently occurred,2 is

corroborated by the testimony of both officers at trial. Specifically, the first

responding officer testified that he was dispatched to the intersection of Seventh

Street and the I-10 service road in response to a report of a “suspicious vehicle” at

approximately 11:00 p.m. He arrived at the scene within seventeen minutes or less.

At the scene, he found a blue Toyota Corolla that had left the service road and had

come to rest in a grassy area next to a chain link fence. According to the first

officer, the Toyota was located only a few feet from the fence, and a portion of the

fence appeared to have “just been knocked over.” The second officer, who arrived

at the scene shortly after the first officer, described the Toyota as “sitting on a

portion of the chain link fence it had crashed through.” The crash site was on the

same service road and less than one mile away from Club Heat. Both officers

testified without objection that, in their opinion, the Toyota would have had to

have traveled down the service road or the highway to make contact with the fence.
      2
        We recognize that the time the accident occurred is not an element of
driving while intoxicated and is thus not part of the corpus delicti of the offense.
See Tex. Penal Code Ann. § 49.04(a) (West Supp. 2016); Kuciemba v. State, 310
S.W.3d 460, 462-63 (Tex. Crim. App. 2010); Zavala v. State, 89 S.W.3d 134, 139
(Tex. App.—Corpus Christi 2002, no pet.). However, evidence of when the
accident occurred, to the extent it exists, is nevertheless relevant in showing that
the driver was intoxicated at the time he or she operated the vehicle, which is an
element of the offense and part of the corpus delicti. Kuciemba, 310 S.W.3d at
462; Zavala, 89 S.W.3d at 139; Layland v. State, 144 S.W.3d 647, 651 (Tex.
App.—Beaumont 2004, no pet.).
                                         17
Both officers found Paciga sitting on the ground next to the Toyota with car keys

in her hand. Although neither officer personally checked to see if the keys started

the Toyota, the second officer testified that the tow truck driver who arrived at the

scene did. No one else was in the vicinity of the accident except for a railroad

worker who had initially reported the accident.

      We conclude that this evidence tends to make it more probable that the

Toyota was operated and that the accident had occurred recently than Paciga’s

extrajudicial statement alone; therefore, it sufficiently corroborates Paciga’s

statement. See Rocha, 16 S.W.3d at 4; see also Lara v. State, 487 S.W.3d 244, 249

(Tex. App.—El Paso 2015, pet. ref’d) (concluding that the defendant’s

extrajudicial admission that he was driving when his tire blew out was sufficiently

corroborated by other evidence showing the operation of a motor vehicle where

there was evidence that the vehicle in question was later found by police with a

damaged tire in the location where the defendant said he had left it and the

defendant had car keys in his pocket); Farmer v. State, No. 2-06-113-CR, 2006
WL 3844169, *1, 4 (Tex. App.—Fort Worth Apr. 25, 2007, pet. ref’d) (mem. op.,

not designated for publication) (concluding that defendant’s extrajudicial

admission that she was “coming from Denton and was on her way home to Van

Alstyne” was sufficiently corroborated by other evidence showing the operation of

                                         18
a motor vehicle where there was evidence that the defendant was found next to the

vehicle approximately ten miles outside of Denton, the vehicle had a flat tire and

was in the middle of the interstate service road, the vehicle’s hazard lights were

flashing and the keys were in the ignition, and no one besides the defendant

approached the vehicle). Accordingly, Paciga’s extrajudicial statement may be

used in establishing the corpus delicti in this case. See Turner, 877 S.W.2d at 515.

B.    Sufficiency Analysis

      We next consider Paciga’s argument that the evidence is insufficient to

prove beyond a reasonable doubt that (1) she operated a motor vehicle, and (2) she

was intoxicated at the time she operated the motor vehicle.

      Considering Paciga’s statement at the scene that she had just left Club Heat

and was heading home to her residence in Groves, together with the independent

evidence of operation of a motor vehicle that corroborates this statement as set

forth above, we conclude that the evidence is legally sufficient to show the

operation of a motor vehicle in this case. See Jackson, 443 U.S. at 319; Temple,
390 S.W.3d at 360; Kirsch, 357 S.W.3d at 652.

      Further, we conclude that there is legally sufficient evidence to prove that

Paciga was the person who was operating the Toyota at the time of the accident.

As noted, the evidence shows that the first responding officer arrived at the scene

                                         19
within seventeen minutes of receiving the dispatch. At the scene, the first officer

found a Toyota Corolla that had left the roadway and had come to rest next to a

chain link fence. A portion of the fence appeared to have just been knocked over.

Both officers testified that the Toyota would have had to have traveled down the

service road or the highway to make contact with the fence. At the scene, Paciga

was sitting next to the Toyota with car keys in her hand, and there is some

evidence that a tow truck driver who came to the scene checked that those keys

started the Toyota. No one else was in the vicinity of the accident except for the

railroad worker who had initially called the police, and no one else came to the

scene at any point to claim the Toyota. While at the scene, Paciga stated that she

had just left Club Heat and was heading home to her residence in Groves, Texas.

Furthermore, Paciga referred to the Toyota as her “sister’s car” and expressed

concern over paying the costs associated with towing the Toyota from the scene.

The first officer also checked the registration for the Toyota and although Paciga’s

name was not listed on the registration, he discovered that the vehicle was

registered to the same address listed on Paciga’s expired driver’s license. Viewing

the evidence in the light most favorable to the verdict, we conclude that a rational

factfinder could have found beyond a reasonable doubt that Paciga was the driver



                                        20
of the Toyota and that she was operating a motor vehicle when the accident

occurred. See Jackson, 443 U.S. at 319; Temple, 390 S.W.3d at 360.

         We also reject Paciga’s argument that the evidence is insufficient to show

that she was intoxicated at the time she drove. As noted, the State is not required to

present evidence of the exact time that the defendant drove, and the temporal link

between a defendant’s intoxication and the time of her driving can be established

solely by circumstantial evidence. See Kuciemba, 310 S.W.3d at 462. Here, the

evidence shows that the first responding officer arrived at the intersection of

Seventh Street and the I-10 service road within seventeen minutes of receiving a

report concerning a “suspicious vehicle” at that location. At the scene, the first

officer observed Paciga sitting next to the Toyota, which had been involved in a

one-car collision with a chain link fence. According to that officer, the fence

appeared to have “just been knocked over[,]” and Paciga told him at the scene that

she had “just” left Club Heat and was heading home to her residence in Groves,

Texas. From this evidence, a rational factfinder could reasonably infer that Paciga

was involved in a one-vehicle accident shortly before the first officer arrived at the

scene.

         The record contains testimony from two officers that Paciga exhibited signs

of intoxication when they each spoke with her at the scene. They testified that

                                          21
Paciga had slurred speech, was unsteady on her feet, had red, glassy eyes, and had

an odor of alcohol emitting from her breath and person. The second officer also

testified that Paciga had a slow reaction time when answering questions and

performing tasks, and was unable to answer simple questions or follow basic

instructions. After observing these signs, the second officer administered three

standardized field sobriety tests to Paciga. Paciga exhibited multiple clues of

intoxication in response to each test. Based on the results of the field sobriety tests,

the second officer concluded that Paciga “had lost the normal use of her mental

and physical faculties” due to intoxication from the consumption of alcohol. There

is no evidence that there were any alcoholic beverages or beverage containers in

the Toyota or in the vicinity of the accident, or any other evidence tending to

suggest that Paciga drank to intoxication between the time of the accident and the

time officers arrived at the scene.

      Viewing the evidence in the light most favorable to the verdict, we conclude

that a rational factfinder could have concluded that Paciga was intoxicated at the

time she was driving and that her intoxication caused the Toyota’s collision with

the chain link fence. See Jackson, 443 U.S. at 319; Kuciemba, 310 S.W.3d at 462

(“Being intoxicated at the scene of a traffic accident in which the actor was a driver

is some circumstantial evidence that the actor’s intoxication caused the accident,

                                          22
and the inference of causation is even stronger when the accident is a one-car

collision with an inanimate object.”); Scillitani v. State, 343 S.W.3d 914, 916-20

(Tex. App.—Houston [14th Dist.] 2011, pet. ref’d) (concluding that there was

sufficient evidence that the defendant was intoxicated at the time he drove where

the evidence showed that the defendant was found at the scene of an accident, the

accident involved a one-car collision with a fence pole, there were no skid marks

on the road, the defendant admitted to driving the vehicle, the defendant exhibited

multiple clues of intoxication in response to field sobriety tests administered at the

scene, and the defendant’s breath samples showed a blood alcohol level above the

legal limit; the court reached this conclusion despite the fact that the defendant was

not found in the vehicle at the scene, there was no evidence as to whether the

engine of the vehicle was still warm or running when the officer arrived, and there

was no evidence as to whether any alcoholic beverages or containers were found in

the vehicle or at the scene). We overrule Paciga’s sole issue and affirm the

judgment of the trial court.

      AFFIRMED.


                                       _____________________________
                                           CHARLES KREGER
                                                 Justice


                                         23
Submitted on July 27, 2015
Opinion Delivered November 2, 2016
Do not publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       24